Name: Commission Regulation (EEC) No 3598/83 of 20 December 1983 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12 . 83 Official Journal of the European Communities No L 357/ 17 COMMISSION REGULATION (EEC) No 3598/83 of 20 December 1983 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products (a) the average price on the market day :  of each product, and  of the product category used for fixing the guide price, weighted according to the quanti ­ ties marketed ; (b) total quantities landed and marketed of the product and of the category referred to in the second indent of (a) ; (c) the total quantity withdrawn from the market . 2 . The notifications shall be sent to the Commis ­ sion by telex on the 10th and 25th days of each month for periods corresponding to the second and first halves of the month in question and each market day if there is a threat of crisis or market disturbance . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Articles 11 (4), 15 (4), 17 (6) and 31 thereof, Whereas the market support system provided for in Regulation (EEC) No 3796/81 requires that prices recorded on representative wholesale markets and in representative ports of the Community should be available ; whereas that Regulation lays down to that end that these prices be notified by Member States ; Whereas the list of markets and ports in Member States which are to be regarded as representative for a given product should be fixed ; Whereas the intervals at which the prices recorded are to be notified should also be fixed ; Whereas this Regulation is to replace Commission Regulation (EEC) No 2518/70 (2) ; whereas that Regu ­ lation must therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 The notifications referred to in Article 1 1 (3) of Regu ­ lation (EEC) No 3796/81 shall be sent to the Commis ­ sion by telex not later than the end of the sixth week following the quarter concerned . They shall contain : (a) the average wholesale price for products listed in Annex IV (B) of the said Regulation during the three months in question , broken down into the usual forms of presentation ; (b) the total quantity of each usual form of presenta ­ tion marketed at the wholesale stage . HAS ADOPTED THIS REGULATION : - Article 3 1 . The notifications referred to in Article 15 (2) of Regulation (EEC) No 3796/81 shall contain , for each of the products or product groups listed in Annex II to that Regulation, broken down by usual form of presen ­ tation , and for each representative market or port : (a) the average price established for two given weeks, weighted according to the quantities marketed ; (b) the quantities of the products delivered to the market or port marketed and not marketed . 2 . The notifications shall be sent to the Commis ­ sion by telex on the first working day of the week following that for which the information was collected . A rticle 1 1 . The notifications referred to in Article 11 ( 1 ) of Regulation (EEC) No 3796/81 shall contain , for each of the products listed in Annex I (A) and (D) to that Regulation and for each representative market or port : (') OJ No L 379, 31 . 12. 1981 , p. 1 . (4 OJ No L 271 , 15 . 12. 1970, p. 15 . No L 357/ 18 Official Journal of the European Communities 21 . 12. 83 Article 4 2. The notifications shall be sent to the Commis ­ sion by telex at the end of the first week following the month concerned . Article 5 The representative wholesale markets and ports within the meaning of Articles 11 (2), 15 (3) and 17 (2) of Regulation (EEC) No 3796/81 shall be those listed in the Annex to this Regulation for the products indi ­ cated therein . Article 6 Regulation (EEC) No 2518/70 is hereby repealed. Article 7 This Regulation shall enter into force on 1 January 1984. 1 . The notifications referred to in Article 17 (2) of Regulation (EEC) No 3796/81 shall contain, for each species of the product and form of presentation referred to in Annex III to that Regulation and for each representative market or port : (a) the average monthly price, weighted according to the quantities marketed ; (b) total quantities landed ; (c) total quantities marketed . Separate notifications shall be made for fresh and chilled products on the one hand and frozen products on the other. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission 21 . 12. 83 Official Journal of the European Communities No L 357/ 19 ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3796/81 1 . Herrings the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Hirtshals/Skagen Killybegs Lerwick Mallaig/Oban/Ullapool/Stornoway Rossaveal Scheveningen/IJmuiden the combined markets of the combined markets of 2. Sardines the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala La Turballe Marseille Patras Port-Vendres Saint-GuÃ ©nolÃ © Salerno Salonika Sciacca SÃ ©te Trapani Viareggio 3 . Dogfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Fleetwood Grimsby IJmuiden Lorient Lowestoft Ostende 4 . Redfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Ostende 5. Cod the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Esbjerg/ThyborÃ ¸n Grimsby/Hull Howth IJmuiden Ostende 6. Saithe the combined markets of the combined markets of the combined markets of Aberdeen Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient No L 357/20 Official Journal of the European Communities 21 . 12. 83 7 . Haddock the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende 8 . Whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 9 . Ling the combined markets of Aberdeen Bremerhaven/Cuxhaven IJmuiden Lorient Newlyn Ostende Peterhead 10 . Mackerel the combined markets of Boulogne-sur-Mer Castletownbere Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs Mallaig/Ullapool Newlyn Piraeus Plymouth the combined markets of 1 1 . Anchovies the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala Patras Piraeus Port-Vendres Saint-Jean-de-Luz Salerno Salonika Sciacca Trapani Viareggio 12. Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden Zeebrugge 13 . Hake Ayr La Rochelle Lorient II . Products listed in Annex I (D) to Regulation (EEC) No 3796/81 the combined markets ofShrimps (Crangon crangon) Cuxhaven/Dorum/Spieka/Wremen Den Oever Husum Zeebrugge 21 . 12 . 83 Official Journal of the European Communities No L 357/21 III . Products listed in Annex II (A) to Regulation (EEC) No 3796/81 1 . Sardines (Sardina pilchardus) the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/Saint-Jean-de-Luz Kavala Salonika Anzio Bari Piraeus San Benedetto del Tronto 2 . Sea-beam of the species Dentex dentex and Pagellus spp IV . Products listed in Annex II (B) to Regulation (EEC) No 3796/81 River Dart IJmuiden Zeebrugge 1 . Edible crabs (Cancer pagurus) 2 . Norway lobster (Nephrops norvegicus) Kilkeel Mallaig North Shields Rotterdam Zeebrugge 3 . Squid (Loligo spp) 4 . Squid (Todarodes sagittatus) 5 . Squid ( Illex spp) Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto Anzio Bari Piraeus San Benedetto del Tronto 6 . Cuttlefish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeleti 7 . Octopus V. Products listed in Annex III to Regulation ( EEC) No 3796/81 All species of tunny Audierne Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani